DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a continuation from application 16125649 filed 09/07/2018 now patent 10817083. Further, it is noted that application 16125649 has PCT/US1938853 filed 06/25/2019.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Allowable Subject Matter
Claims 1, 9 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 9 and  19, Oda et al., (US2019/0146603A1, hereinafter as, Oda) discloses in the embodiment of fig.11 and its description a display arrangement, a method, One or more computer storage media (fig.11, display arrangement as shown, with internal processor and memory para, 0146) comprising: a first electronic device comprising a screen (fig.11, display 2SA); a second electronic device comprising a screen (fig.11, display 2RA), wherein the first and second electronic devices are positioned side by side (fig.11, adjacent to one another as shown); 
In the embodiment of fig.11, Oda does not expressly disclose as a whole the first and second electronic devices each further comprising at least one processor and at least one memory 
In the embodiment of fig.9, Oda discloses the first and second electronic devices each further comprising at least one processor and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the first and second electronic devices to (fig. 9, the signals processing and transmitting system as shown as a processor and memory (not labelled, but described in para 0146) at least: transmit signals from a plurality of regions of the first electronic device (figs.9, 11, signals from different regions, such as generated by the touch sensor system are transmitted); transmit signals from a plurality of regions of the second electronic device (figs.9, 11, signals from different regions, such as by the touch sensor system is generated by the touch sensor system are transmitted), wherein signals transmitted from the first electronic device have at least one of a different frequency or amplitude than signals transmitted from the second electronic device (para 0034, the sine wave signal as the first signal and the rectangular wave signal as the second signal are different from each other not only in waveform but also in frequency and in amplitude); receive location information from an electronic pen in proximity to the first and second electronic devices, the location information determined by the electronic pen using one or more of the transmitted signals received by the electronic pen (para 0102, FIG. 9, using the sine wave signal with a frequency of 1.8 MHz, the electronic pen 1 outputs the position detection signal, i.e. based on receiving signals, such as type designation signal, para 0123, transmitted from tablet 2SA and tablet 2RA, fig.11. The electronic pen 1 would output position detection signal using a square wave signal. Also see para 0056, the transmission information includes signal for position detection. Therefore, it is interpreted that the electronic pen “determines” some “location information”), 
and control a display on the screen of the first electronic device or a display on the screen of the second electronic device based at least in part on the received location information (as the mode switching is automatically done, the display screen of tablet 2SA and/or 2RA is controlled by the electronic pen, fig.9, 11). 
Oda does not fully disclose to disclose the electronic pen configured to recognize different signals transmitted from the first and second electronic devices and decode the different signals to determine the location information indicating that the electronic device is at an end of a screen of the first electronic device or at an end of a screen of the second electronic device.
Oda discloses fig.11, the electronic pen recognizes signals transmitted from 2SA and 2RA such as CMs and CMr. 
However, Oda does not disclose that the electronic pen decodes decode the different signals to determine the location information indicating that the electronic pen is at an end of a screen of the first electronic device or at an end of a screen of the second electronic device. 
It does not escape examiner’s mind that the positon detection on 21S, fig.9 is processed by the internal circuit 22S of the tablet. The 22S does not reside in the electronic pen. Therefore, any touch coordinate location detected on the tablet is processed by the tablet and not by the pen. 
Additionally, the limitation of “one or more computer storage media” in claim 20 is defined in the specification pgpub, para 0068, such as, but not limited to “as defined herein, computer storage media do not include communication media. Therefore, a computer storage medium should not be interpreted to be a propagating signal per se. Propagated signals per se are not examples of computer storage media.” Accordingly, it is examined that claim 20 does not warrant a rejection under 35 USC § 101. 
 Accordingly, the independent claims 1, 9 and 19 are allowed. The dependent claims 2-8 are also allowed based their respective dependencies from the independent claim 1. The dependent claims 10-18 are also allowed based their respective dependencies from the independent claim 9. The dependent claim 20 is also allowed based its respective dependency from the independent claim 19. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/     Primary Examiner, Art Unit 2627